DETAILED ACTION
This Office action is in response to the application and preliminary amendment filed on 29 April 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “extracting a power value equal to a reference maximum power extracted from a three phase electrical grid PMAX3Φ from an AC electrical grid” in lines 1-2. The other independent claims 3, 5, and 7 each recite substantially similar language. In each case, it is not clear how the parameter PMAX3Φ is being defined or determined to be a maximum value, creating an indefinite scope for each set of claims.
For instance, it is not clear whether the reference power PMAX3Φ is a theoretical or calculated maximum value, a rated power value (e.g., for the charger system as a whole, or for a given phase leg, etc.), or a measured value taken during operation. Additionally, in any case it is not clear under which conditions the reference power is determined as a maximum – i.e., as a function of which independent variable(s).
Moreover, maximum rated or allowable power in a charging system is often dictated by the electric supply grid, particularly in the case of single/split-phase AC supply. That is, a single phase AC system typically is not built to support the same power levels as a three phase system operating at an absolute maximum rated power. Thus it appears that what is recited to be a maximum power extracted from a three phase electrical grid might, by necessity, refer to a de-rated maximum power that would allow the same power to also be drawn through a single phase grid connection.
It is noted, however, that aside from the above issues, the independent claims recite with some specificity the nature of the invention in terms of the structure and function, such as the switch or switches SW1-SW3, whether they are operated to be turned on or off for a given AC supply connection, and how they connect or allow current to flow between certain portions of the converter circuit when they are turned on. These recitations on their own appear to set forth a complete description of the invention regardless of the interpretation of a particular definition for PMAX3Φ. 
Therefore, in examining the claims in comparison with the cited prior art, the reference power PMAX3Φ has been treated as any given level of power within the system’s rated specifications and the prior art rejections, below, focus instead on the more substantive aspects of the claims.

Claim Interpretation
In addition to the specific interpretations regarding the indefinite limitations provided above, Examiner makes the following remarks regarding other instances where the claims are being interpreted in a noteworthy or otherwise non-typical manner:
Each of claims 1 and 3 are drafted as a method claim comprising three alternative steps only (i.e., each claim having three limitations in the body, each beginning “extracting…” and separated from each other by “or”). As such, in applying the prior art under 35 U.S.C. 103, below, so long as it is shown that the cited references as combined render obvious each claim’s preamble and at least one of the three recited alternative steps, then the claimed invention will be considered obvious under 35 U.S.C. 103.
Claim 5 recites “any type of AC electrical grid” at line 8. The scope of this phrase is considered clear and definite because its interpretation must be limited according to Applicant’s description of the invention in order to remain reasonable. Therefore Examiner has interpreted “any type” to mean one or more of three-phase, single-phase, and split- or dual-phase AC electrical grids.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2020/0083727l hereinafter “Sun”) in view of Lin (US 2011/0149622; hereinafter “Lin”).
Examiner notes that Sun is available as valid prior art under 35 U.S.C. 102(a)(2) for all aspects used in the below rejections in view of its effectively-filed date of 7 September 2018, which is the filing date of the foreign priority application CN 201811045180.X. A copy and machine translation of the publication of the above foreign priority document has been cited and attached to this Office action.
In re claim 1, Sun discloses a method (as performed by the circuit of Fig. 1B) for extracting a power value which is equal to a reference maximum power extracted from a three phase electrical grid PMAX3Φ (i.e., when the converter is connected to a three-phase grid it extracts a power which can be considered a reference maximum; see [0080], [0098]) from an AC electrical grid (connected at 11) with an on-board charger OBC (see [0005]) that comprises a three phase active front end AFE (121) connected to the AC electrical grid (through 11), a DC/DC converter (122) receiving a regulated DC voltage (across N7/N8) from the AFE and configured to charge a high voltage battery (see [0004]), the OBC being configured to extract the power value and including three switches SW1, SW2 and SW3 (S1, S2, and S3 in Fig. 1B; more specifically, each of S1 and S2 may be embodied by two semiconductor switches in a manner readily understood by those of ordinary skill in the art; therefore the claimed SW1 and SW2 correspond to that semiconductor switch in each of S1 and S2 which connects between phase node N1/N4 and the other two phase nodes at N5 or N6) and an arm (neutral point connecting arm shown as comprising C1/C2) between a high and low side of the AFE (N7 and N8), whereby two switches SW1 and SW2 (S1 and S2) are arranged between the AFE and the AC electrical grid (as shown) and are able to interrupt current flowing between phase arms of the three phase AFE (as shown; see [0080]-[0081]), wherein the third switch SW3 (S3) is arranged on a line connecting the arm (at NC2) to the AC electrical grid (at NC1), the method comprising:
extracting the power value by actuating the three switches SW1, SW2 and SW3 in an open state ([0080] - i.e., for three-phase AC connection, S1 is connected to input AC phase terminal N2 and is therefore “open” or disconnected from N1 and N3; S2 is connected to AC phase terminal N3 and is therefore “open” or disconnected from N1 and N2), in response to the OBC connected to a three phase electrical grid ([0080]), so that the switches SW1 and SW2 interrupt current flowing between the phase arms of the three phase AFE (as shown and explained above), wherein the third switch SW3 interrupts current flowing between the three phase electrical grid and the arm ([0079], [0098]), so that the three switches SW1 SW2 and SW3 and the arm do not conduct current (i.e., when turned off or disconnected, the switches do not conduct as understood in the art; also note the explanation given above for which switches within S1 and S2 of Sun correspond to the claimed SW1 and SW2).
Sun does not explicitly disclose that the AFE is part of a PFC; nor does Sun disclose the diodes D1 and D2 connected in series to form the arm as a diodes arm. 
Whereas Lin discloses a known PFC converter (see Fig. 9) which uses a diodes arm comprising two diodes (D1, D2) connected in series (As shown) with their mid-point connected to the input AC neutral connection (as shown), in addition to three parallel, interleaved bridge arms of active switches (as shown). Lin teaches that the diodes are used in addition to the active arms in order to steer the current (i.e., to and from the neutral terminal in a known manner; see [0009]) and for reducing common mode noise (0044]). Further, the use of PFC converters such as Lin’s in AC/DC EV charging applications, particular OBCs like in Sun was well-known and nearly universally used for the purpose of increasing the input power factor to improve the efficiency of operations for both the converter and the grid (see for instance [0030], [0041]-[0044]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system of Sun by using PFC control for the AFE in the known manner, and also by implementing a diodes arm having two diodes connected in series and to which the third switch S3 connects at the neutral/mid-point, as shown by Lin. The modifications just described would provide predictable benefits that would have been well-known to the person of ordinary skill and that are also taught by Lin, such as power factor improvement for better operation efficiency and real power utilization, steering the input neutral current for single-phase operation, and reduction of common mode noise.
The result of the above combination of references is a system and its method which includes all of the limitations in the preamble of claim 1 as well as all of the limitations of the first “extracting” step in the claim. Therefore, in view of the  claim interpretation explained above in this Office action, the invention of claim 1 as a whole has been shown to be obvious in view of the combined prior art, and further explanation as to the two additional, alternative “extracting” steps is unnecessary.
In re claim 2, Sun discloses establishing an electromagnetic interference (EMI) filter (capacitors Ca-Cc and inductors La-Lc) between the AC electrical grid and the three phase AFE (as shown).

In re claim 5, Sun discloses an on-board charger OBC (Fig. 1B; see [0005]), comprising: a three phase active front end AFE (121) connected to an AC electrical grid (through 11); and 
a DC/DC converter (122) receiving a regulated DC voltage (across N7/N8) from the AFE and configured to charge a high voltage battery (see [0004]); 
wherein the OBC is configured to extract a power value which is equal to a reference maximum power extracted from a three phase electrical grid PMAX3Φ (i.e., when the converter is connected to a three-phase grid it extracts a power which can be considered a reference maximum; see [0080], [0098]) from any type of AC electrical grid to which the OBC is connected (i.e., in Sun’s case the converter system can extract an example maximum of 11kW from both three-phase and single-phase grids: [0098]-[0102]), 
the OBC comprising three switches SW1, SW2 and SW3 (S1, S2, and S3 in Fig. 1B; more specifically, each of S1 and S2 may be embodied by two semiconductor switches in a manner readily understood by those of ordinary skill in the art; therefore the claimed SW1 and SW2 correspond to that semiconductor switch in each of S1 and S2 which connects between phase node N1/N4 and the other two phase nodes at N5 or N6) and an arm (neutral point connecting arm shown as comprising C1/C2) between a high and low side of the AFE (N7 and N8), whereby two switches SW1 and SW2 (S1 and S2) are arranged between the AFE and the AC electrical grid (as shown) and are able to interrupt current flowing between phase arms of the three phase AFE (as shown; see [0080]-[0081]), wherein the third switch SW3 (S3) is arranged on a line connecting the arm (at NC2) to the AC electrical grid (at NC1).
Sun does not explicitly disclose that the AFE is part of a PFC; nor does Sun disclose the diodes D1 and D2 connected in series to form the arm as a diodes arm. 
Whereas Lin discloses a known PFC converter (see Fig. 9) which uses a diodes arm comprising two diodes (D1, D2) connected in series (As shown) with their mid-point connected to the input AC neutral connection (as shown), in addition to three parallel, interleaved bridge arms of active switches (as shown). Lin teaches that the diodes are used in addition to the active arms in order to steer the current (i.e., to and from the neutral terminal in a known manner; see [0009]) and for reducing common mode noise (0044]). Further, the use of PFC converters such as Lin’s in AC/DC EV charging applications, particular OBCs like in Sun was well-known and nearly universally used for the purpose of increasing the input power factor to improve the efficiency of operations for both the converter and the grid (for example, see Lin at [0030], [0041]-[0044]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system of Sun by using PFC control for the AFE in the known manner, and also by implementing a diodes arm having two diodes connected in series and to which the third switch S3 connects at the neutral/mid-point, as shown by Lin. The modifications just described would provide predictable benefits that would have been well-known to the person of ordinary skill and that are also taught by Lin, such as power factor improvement for better operation efficiency and real power utilization, steering the input neutral current for single-phase operation, and reduction of common mode noise.
In re claim 6, Sun discloses establishing an electromagnetic interference (EMI) filter (capacitors Ca-Cc and inductors La-Lc) between the AC electrical grid and the three phase AFE (as shown).

Claims 3, 4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Opila (US 2019/0089241; hereinafter “Opila”) in view of Chimento et al. (US 2019/0074775; hereinafter “Chimento”).
In re claim 3, Opila discloses a method (as performed by the circuits including Figs. 2A/B, 3A, 5A/B, and 6A/B) for extracting a power value from an AC electrical grid (e.g., 206, 208) with an on-board charger OBC (e.g., 202/204; see [0003]-[0004], [0027]) that comprises a three phase active front end AFE (i.e., bridge arms in 204 and at least one of the bridge arms in 202 as explained further below) connected to the AC electrical grid, a DC/DC converter (bridge arms of 202) receiving a regulated DC voltage (across the DC bus extending between 202/204 as shown) from the AFE and configured to charge a high voltage battery ([0027]) and a switch (e.g., depicted as switch 302 or 304 in Fig. 3A) arranged between the AFE and the AC electrical grid (as shown) and is able to interrupt current flowing between two phase arms of the three phase AFE (e.g., switch 304, when connected to the AC phase terminal B, interrupts or prevents current flowing AC phase terminal C and between each of the middle and bottom phase arms of the AFE; see [0032]-[0033]), the method comprising: 
extracting a power value equal to a reference maximum power extracted from a three phase electrical grid PMAX3Φ (i.e., when the converter is connected to a three-phase grid it extracts a power which can be considered a reference maximum; see [0033] in the disclosed three-phase mode) by actuating the switch in an open state (i.e., in the three-phase mode, the switch 304 is connected to the phase terminal B and is not connected, or in other words, it is left “open” to the phase terminal C, as taught in [0033]) in response to the AFE connected to the three phase electrical grid ([0033]) so that the switch interrupts current flowing between the two phase arms of the three phase AFE (as explained above and taught at [0033]).
Opila does not explicitly disclose that the AFE is part of a PFC. Whereas it was well-known and common practice in the art for electric vehicle OBCs to use a power factor correction converter for the active front-end, the purpose being to improve the power factor of power being drawn from the AC input(s), thus reducing reactive power draw from the AC electric grid, which increases the general efficiency of the electricity generation, transmission, and supply network (i.e., the grid). This is shown, for example, by Chimento, which discloses an OBC system (Fig. 5) in which the input stage or AFE includes PFC control functionality ([0030], [0037]-[0038]) which achieves the above-stated purpose as it is understood by those of ordinary skill.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system of Opila by including a power factor corrector PFC in the AFE (that is, by controlling the AFE bridges with PFC control functionality) as taught by Chimento in order to improve the power factor of power being drawn from the AC input(s), thus reducing reactive power drawn from the AC electric grid, which increases the general efficiency thereof.
The result of the above combination of references is a system and its method which includes all of the limitations in the preamble of claim 3 as well as all of the limitations of the first “extracting” step in the claim. Therefore, in view of the claim interpretation as explained above in this Office action, the invention of claim 3 as a whole has been shown to be obvious in view of the combined prior art, and further explanation as to the two additional, alternative “extracting” steps is unnecessary.

In re claim 4, Opila does not disclose establishing an electromagnetic interference EMI filter between the AC electrical grid and the three phase AFE. However, Chimento discloses such use of an EMI filter (30) between the grid terminals (16) and the front-end converter (34, 36) for the self-evident purpose of filtering EMI as well as for suppressing harmonic disturbances ([0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method and system of Opila by establishing an electromagnetic interference EMI filter between the AC electrical grid and the three phase AFE to suppress EMI and harmonics as shown and taught by Chimento.

In re claim 7, Opila discloses an on-board charger OBC (Figs. 2A/B, 3A, 5A/B, and 6A/B; e.g., 202/204; see [0003]-[0004], [0027]), comprising:
a three phase active front end AFE (i.e., bridge arms in 204 and at least one of the bridge arms in 202 as explained further below) connected to an AC electrical grid (e.g., 206, 208); and
a DC/DC converter (bridge arms of 202) receiving a regulated DC voltage (across the DC bus extending between 202/204 as shown) from the AFE and configured to charge a high voltage battery ([0027]);
wherein the OBC comprises a switch (e.g., depicted as switch 302 or 304 in Fig. 3A) arranged between the AFE and the AC electrical grid (as shown) that is able to interrupt current flowing between two phase arms of the three phase AFE (e.g., switch 304, when connected to the AC phase terminal B, interrupts or prevents current flowing AC phase terminal C and between each of the middle and bottom phase arms of the AFE; see [0032]-[0033]);
wherein the power value is equal to a reference maximum power extracted from a three phase electrical grid PMAX3Φ when the AC grid is a three phase electrical grid (i.e., when the converter is connected to a three-phase grid it extracts a power which can be considered a reference maximum; see [0033] in the disclosed three-phase mode) by actuating the switch in an open state (i.e., in the three-phase mode, the switch 304 is connected to the phase terminal B and is not connected, or in other words, it is left “open” to the phase terminal C, as taught in [0033]) in response to the AFE connected to the three phase electrical grid ([0033]) so that the switch interrupts current flowing between the two phase arms of the three phase AFE (as explained above and taught at [0033]); and
wherein the power value is equal to a reference 2/3 PMAX3Φ when the AC grid is a single phase, a two phase or a split-phase electrical grid (i.e., when connected to a single phase for example, the converter draws a power which can be considered as 2/3 of a maximum; see also [0022]) so that the switch allows current to flow between the two phase arms of the three phase AFE (in the single-phase mode as taught in [0033]), wherein a third phase arm of the three phase AFE withstands a maximum value of the line current IMAX (see [0037]: the converter is built to operate in three-phase mode at 5A maximum, which is considered IMAX; and in single-phase mode it then draws 10A maximum, which is split evenly between the two parallel full-bridge circuits formed with the switch, resulting in the third arm operating at (and therefore withstanding) IMAX=5A) and the two phase arms of the AFE withstand a value of the line current equal to 1/2 IMAX (i.e., if the phase arms withstand IMAX=5A, then they also inherently withstand 1/2IMAX=2.5A).
Opila does not explicitly disclose that the AFE is part of a PFC. Whereas it was well-known and common practice in the art for electric vehicle OBCs to use a power factor correction converter for the active front-end, the purpose being to improve the power factor of power being drawn from the AC input(s), thus reducing reactive power draw from the AC electric grid, which increases the general efficiency of the electricity generation, transmission, and supply network (i.e., the grid). This is shown, for example, by Chimento, which discloses an OBC system (Fig. 5) in which the input stage or AFE includes PFC control functionality ([0030], [0037]-[0038]) which achieves the above-stated purpose as it is understood by those of ordinary skill.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Opila by including a power factor corrector PFC in the AFE (that is, by controlling the AFE bridges with PFC control functionality) as taught by Chimento in order to improve the power factor of power being drawn from the AC input(s), thus reducing reactive power drawn from the AC electric grid, which increases the general efficiency thereof.
In re claim 8, Opila does not disclose establishing an electromagnetic interference EMI filter between the AC electrical grid and the three phase AFE. However, Chimento discloses such use of an EMI filter (30) between the grid terminals (16) and the front-end converter (34, 36) for the self-evident purpose of filtering EMI as well as for suppressing harmonic disturbances ([0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method and system of Opila by establishing an electromagnetic interference EMI filter between the AC electrical grid and the three phase AFE to suppress EMI and harmonics as shown and taught by Chimento.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it shows many similar examples of on-board charger systems or other AC/DC conversion systems which enable connection to three-phase, single-phase, and/or split-phase AC networks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED E FINCH III whose telephone number is (571)270-7883. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED E FINCH III/Primary Examiner, Art Unit 2838